 1   Denise Bourgeois Haley
     Attorney at Law: 143709
 2   12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     NANCY ANN BARONE
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     NANCY ANN BARONE                          )   Case No.: 1:19-cv-00101-GSA
12                                             )
                  Plaintiff,                   )   STIPULATION TO EXTEND
13   v.                                        )   BRIEFING SCHEDULE
                                               )
14   ANDREW SAUL,                              )   (FIRST REQUEST)
     Commissioner of Social Security,          )
15                                             )
                                               )
16                Defendant.                   )
                                               )
17
18
19         Plaintiff Nancy Ann Barone and Defendant Andrew Saul, Commissioner of

20   Social Security, through their undersigned attorneys, stipulate, subject to this

21   court’s approval, to extend the time by 27 days from July 19, 2019 to August 15,

22   2019 for Plaintiff to submit her settlement letter to defendant, with all other dates

23   in the Court’s scheduling order extended accordingly. This is Plaintiff's first

24   request for an extension. This request is made at the request of Plaintiff’s counsel

25   to allow additional time to fully research the issues presented. Counsel has five

26   motions due this week and has been out of the office on family matters and due to

27
                                               -1-
28
 1   an incessant hearing schedule for the past month. Counsel is in the office this week
 2   and will try to complete the motions as soon and as thoroughly as possible.
 3   Counsel makes this request in good faith and will work zealously to complete
 4   settlement letter.
 5   DATE: July 22, 2019             Respectfully submitted,
 6                                   LAWRENCE D. ROHLFING

 7                                          /s/ Denise Bourgeois Haley
                                 BY: _______________________
 8                                   Denise Bourgeois Haley
                                     Attorney for plaintiff Ms. Nancy Ann Barone
 9
10
11   DATE: July 22, 2019             MCGREGOR W. SCOTT
                                     United States Attorney
12                                   DEBORAH LEE STACHEL
13                                   Regional Chief Counsel
                                     Social Security Administration
14
                                     /s/ Wyeth McAdam
15
                                 BY: ____________________________
16                                  Wyeth McAdam
                                    Special Assistant United States Attorney
17                                  Attorneys for defendant Andrew Saul
                                    Acting Commissioner of Social Security
18                                 |*authorized by e-mail|
19
20
     IT IS SO ORDERED.
21
        Dated:   July 23, 2019                      /s/ Gary S. Austin
22                                             UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
                                              -2-
28
